                                                                                               Entered on Docket
                                                                                               March 27, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                              The following constitutes the order of the Court.
                                                                                            Signed: March 26, 2019
                                             3
                                             4
                                                                                            ________________________________________
                                                                                            Charles Novack
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7                                   UNITED STATES BANKRUPTCY COURT
                                             8                                   NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                  In re:                                              Case No. 17-41205 CN
                                            10
                                                  TONY DONG XING FU,                                  Chapter 7
                                            11
                                                                   Debtor.
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                                  DEMAS WAI YAN and THAI MING CHIU,                   Adversary No. 17-4056
                                            13
                                                                   Plaintiffs,
                                            14    vs.                                                 ORDER GRANTING MOTION FOR
                                                                                                      POST TRIAL RELIEF
                                            15    TONY FU,

                                            16                     Defendant.

                                            17
                                                           On January 30, 2019, this court granted Defendant Tony Fu’s (“Fu”) motion for judgment
                                            18
                                                 pursuant to Federal Rule of Bankruptcy Procedure 7052(c) with regard to the § 727(a) claims for
                                            19
                                                 relief asserted by Plaintiff Thai Ming Chiu (“Chiu”). This court held that Chiu had not demonstrated
                                            20
                                                 by a preponderance of the evidence that Fu had violated Bankruptcy Code §§ 727(a)(2), (3) and (4).
                                            21
                                                 This court alternatively determined that Chiu had not established by a preponderance of the evidence
                                            22
                                                 that he was a creditor and therefore lacked statutory standing under § 727(c). Given the need to
                                            23
                                                 resolve plaintiff Demas Yan’s separate claim for relief, this court has not yet entered a judgment in
                                            24
                                                 this adversary proceeding.
                                            25
                                                           On February 9, 2019, Chiu filed a two page motion under Federal Rule of Civil Procedure
                                            26
                                                 60(b)(4) in which he argued that the Rule 7052(c) order is void for lack of subject matter jurisdiction
                                            27
                                                 and that the court therefore should not have reached the substance of his § 727 claims. Chiu
                                            28
                                                                                                      1
                                                 ORDER GRANTING MOTION FOR POST TRIAL RELIEF
                                            Case: 17-04056       Doc# 178        Filed: 03/26/19   Entered: 03/27/19 10:52:12       Page 1 of 5
                                             1   contends that this court should amend its order and simply dismiss his § 727(a) claims for relief. Fu
                                             2   vigorously opposes the Rule 60(b)(4) motion and seeks sanctions. While this court is wary regarding
                                             3   Chiu’s motive for filing his motion, the motion for post-trial relief is granted.1
                                             4          Before trial, Fu moved for summary judgment on the ground that Chiu lacked statutory
                                             5   standing to assert his § 727 claims for relief. Chiu opposed the motion, and this court denied Fu’s
                                             6   summary judgment motion because there was a genuine factual dispute regarding whether Chiu was
                                             7   a creditor. Chiu thereafter proceeded to trial on his § 727 claims and, as stated above, did not
                                             8   establish his claims by a preponderance of the evidence. During trial, Fu pressed the issue of Chiu’s
                                             9   standing under § 727(c), which only authorizes a trustee, creditor or the United States trustee to
                                            10   object to a debtor’s discharge under § 727(a). Chiu failed to prove that he held any type of claim
                                            11   (disputed, unliquidated or otherwise under Bankruptcy Code § 101(5)) against Fu, and this court
UNITED STATES BANKRUPTCY COURT




                                            12   determined that this was an alternative ground upon which to enter judgment in Fu’s favor.
  For The Northern District Of California




                                            13          Chiu now seems to argue that his lack of statutory standing equates to a lack of constitutional
                                            14   standing, which requires this court to dismiss his claims for relief and vacate its substantive findings
                                            15   regarding his § 727(a) claims, since a lack of constitutional standing precludes this court from
                                            16   determining the merits of his discharge claims. The court reluctantly agrees.2 This court may
                                            17   examine a party’s standing at any stage of litigation. Warchol v. Barry (In re Barry), 451 B.R. 654
                                            18   (1st Cir. B.A.P. 2011). Moreover, this court may not rely on “hypothetical standing” to address the
                                            19   merits of a putative plaintiff’s claims for relief. See Steel Co. v. Citizens for a Better Env’t., 523
                                            20
                                                        1
                                            21            This court can also construe Chiu’s motion as one under Federal Rule of Civil Procedure
                                                 59(e), which is applicable under Federal Rule of Bankruptcy Procedure 9023. A Rule 59(e) motion is
                                            22   appropriate when a party seeks to alter or amend a judgment. The phrase “alter or amend” refers to a
                                                 substantive change of mind by the court. Miller v. Transamerican Press, Inc., 709 F.2d 524, 527 (9th
                                            23
                                                 Cir. 1983).
                                            24          2
                                                           The court’s concern stems from Chiu’s counsel’s remarks during oral argument that he
                                            25   filed the motion to allow someone else “to bring the case again.” Chiu did not attend the trial and
                                                 admitted in his deposition (parts of which were admitted into evidence) that Fu did not owe him any
                                            26   money. Chiu’s motion appears to be a Demas Yan production, who, given this court’s adverse
                                            27   determination of his § 523(a)(6) against Fu, still seems intent on maintaining his litigation barrage
                                                 against Fu. The court reminded Chiu’s counsel during argument that the deadline for filing discharge
                                            28   claims has passed.
                                                                                                     2
                                                 ORDER GRANTING MOTION FOR POST TRIAL RELIEF
                                            Case: 17-04056     Doc# 178       Filed: 03/26/19     Entered: 03/27/19 10:52:12          Page 2 of 5
                                             1   U.S. 83, 93-95 (1998). To establish constitutional standing, a plaintiff must “first and foremost ...
                                             2   allege[ ] (and ultimately prove[ ] an ‘injury in fact’ – a harm suffered by the plaintiff that is
                                             3   “concrete” and “actual or imminent, not ‘conjectural’ or ‘hypothetical.” Steel Co., supra, 1016
                                             4   (emphasis added). The court must find that the injury is both 1) concrete and 2) particularized.
                                             5   Spokeo v. Robins, 136 S.Ct. 1540, 1545 (2016). To meet this burden, the litigant must prove that he
                                             6   has “a direct stake in the outcome.” Arizonans for Official English v. Arizona, 520 U.S. 43, 64
                                             7   (1997), quoting Sierra Club v. Morton, 405 U.S. 727, 740 (1972). By failing to establish that he held
                                             8   a claim against Fu, Chiu lacked both statutory standing under § 727(c) and the more fundamental
                                             9   jurisdictional standing under Article III of the Constitution to assert his § 727 claims for relief.
                                            10   Simply, absent a claim, Chiu does not have a redressable injury that would be remedied by the denial
                                            11   of Fu’s discharge.
UNITED STATES BANKRUPTCY COURT




                                            12           While statutory jurisdiction and Article III jurisdiction do not necessarily overlap,3 in this
  For The Northern District Of California




                                            13   instance they are co-extensive. Lack of a claim prevents Chiu from asserting a § 727(a) claim by
                                            14   statute and by basic Article III principles. In addition, this court may not simply assume jurisdiction
                                            15   and determine the merits. While the Second Circuit has noted that a trial court may hear evidence
                                            16   regarding the merits of a claim before it determines a litigant’s standing, that court concluded that a
                                            17   trial court cannot substantively rule on those claims if it ultimately finds that the plaintiff lacks
                                            18   Article III standing. See Alliance for Entl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 87
                                            19   (2nd Cir. 2006). This is the scenario before this court.
                                            20           Rules 59(e) and 60(b) offer remedies for exceptional circumstances. See Kona Enters. V.
                                            21   Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000); Delay v. Gordon, 475 F.3d 1039, 1044 (9th Cir.
                                            22   2007). A motion to alter or amend under Rule 59(e) should not be granted, absent highly unusual
                                            23   circumstances, unless the trial court is presented with newly discovered evidence, committed clear
                                            24   error, or if there is an intervening change in the controlling law. 389 Orange St. Partners v. Arnold,
                                            25   179 F.3d 656, 665 (9th Cir. 1999). It is a clear error of law to ignore controlling Supreme Court
                                            26
                                            27           3
                                                          Compare Righthaven LLC v. Hoehn, 716 F.3d 1166 (9th Cir. 2013) and Mind Pictures, Inc.
                                            28   v. John Wiley & Sons, Inc., 2014 U.S.Dist. LEXIS 60901 (N.D.Cal. April 29, 2014).
                                                                                                      3
                                                 ORDER GRANTING MOTION FOR POST TRIAL RELIEF
                                            Case: 17-04056      Doc# 178      Filed: 03/26/19      Entered: 03/27/19 10:52:12         Page 3 of 5
                                             1   precedent. Smith v. Clark County Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013). Good cause
                                             2   appearing,
                                             3          IT IS HEREBY ORDERED that Chiu’s motion to alter or amend the court’s judgment is
                                             4   granted. Chiu lacks constitutional standing, this court’s substantive findings on his claims are
                                             5   vacated, and his claims for relief are dismissed. Given the circumstances behind the motion - that
                                             6   Chiu fully litigated these claims through trial, that Chiu is seeking to dismiss his claims only because
                                             7   he lost at trial, and that this motion has all of the earmarks of Demas Yan’s longstanding
                                             8   machinations against Fu - no further notice of the dismissal of Chu’s claims is required under
                                             9   Federal Rule of Bankruptcy Procedure 7041. Rule 7041 requires notice only where a § 727(a)
                                            10   plaintiff is seeking a dismissal at his “instance.” That term implies that the moving party has some
                                            11   discretion in requesting such relief. Here, Chiu has no discretion in the matter, as he simply lacks
UNITED STATES BANKRUPTCY COURT




                                            12   the constitutional right to pursue this claim. This court will prepare an appropriate judgment
  For The Northern District Of California




                                            13   resolving this adversary proceeding.
                                            14                                          *** END OF ORDER ***
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                    4
                                                 ORDER GRANTING MOTION FOR POST TRIAL RELIEF
                                            Case: 17-04056     Doc# 178      Filed: 03/26/19     Entered: 03/27/19 10:52:12        Page 4 of 5
                                             1                                      COURT SERVICE LIST
                                             2   Recipients are ECF participants
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                 5
                                                 ORDER GRANTING MOTION FOR POST TRIAL RELIEF
                                            Case: 17-04056    Doc# 178     Filed: 03/26/19     Entered: 03/27/19 10:52:12   Page 5 of 5
